Citation Nr: 0702449	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  97-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of death as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	James J. Wall, Attorney-at-Law


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.  The appellant is his widow.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a July 1996 rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim of 
entitlement to service connection for the veteran's cause of 
death (claimed as the result of exposure to ionizing 
radiation).

The appellant's claim had been previously denied by the Board 
in a February 1999 appellate decision.  

In September 2000, the United States Court of Appeals for 
Veterans Claims (Court) vacated the February 1999 Board 
denial and remanded for further development.

In June 2001, November 2002, April 2003, and October 2003, 
the Board remanded the case for further development.


FINDINGS OF FACT

1. The veteran died in September 1979.  The immediate cause 
of death was cardiorespiratory arrest; carcinoma of the 
rectum with metastases to the liver was listed as a 
significant condition.

2.  At the time of his death, the veteran was not service 
connected for any disability.

3. The medical evidence is against finding a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service, to 
include ionizing radiation exposure. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.311, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death; and the effective date of any death benefits. The 
appellant must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2001 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
benefit sought on appeal.  The claim was thereafter 
readjudicated in the February 2005 supplemental statement of 
the case.  In this case, the failure to provide notice of the 
type of evidence necessary to establish an effective date for 
benefit sought on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim. Hence, any questions regarding what effective date 
would be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making perfect compliance with the timing 
requirements of 38 U.S.C.A. § 5103 impossible.  Since then, 
however, the content of the notices provided to the appellant 
fully complied with the requirements of that statute.  The 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available as well as treatment records and there 
is no pertinent evidence which is not currently part of the 
claims file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claim. 

Background

Army records reflect that the veteran served in the Hiroshima 
area from October to December 1945.

The veteran's service medical records are available, but 
appear to be incomplete.  The records were suspected to have 
been damaged in the fire that destroyed a portion of the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri in July 1973.  While external hemorrhoids were noted 
at discharge, no diseases of the liver or colon was noted.  
Carcinoma was not diagnosed during the veteran's active duty 
service.  

The veteran's carcinoma was diagnosed in September 1978.  

The veteran died in September 1979.  The death certificate 
listed the immediate cause of death was cardiorespiratory 
arrest, carcinoma of the rectum with metastases to the liver 
was listed as a significant condition.  

At the time of his death, the veteran was not service 
connected for any disability.

In December 1995, the Defense Nuclear Agency (DNA) reported 
that the veteran participated in the occupation of Hiroshima, 
Japan.  The DNA further reported that using all possible 
worse case assumptions, the maximum dose of ionizing 
radiation the veteran may have received was less than one 
rem.  A similar letter was written by the DNA in March 1996.

Pursuant to 38 C.F.R. § 3.311 (2006), the VA Under Secretary 
for Health was requested to review the claims file and 
provide an opinion as to the possible relationship between 
the veteran's rectal cancer and his exposure to ionizing 
radiation in service.

In June 1996, September 1998, June 2002 and July 2003 VA 
memorandums from Dr. S. Mather, Chief Public Health and 
Environmental Hazards Officer to the VA Compensation and 
Pension Service Director, concluded that it was unlikely that 
the veteran's death from cloacogenic rectal cancer (carcinoma 
of the rectum) could be attributed to exposure to ionizing 
radiation in service.  

In her July 2003 memorandum, Dr. Mather referenced a May 2002 
letter of record from the Defense Threat Reduction Agency 
(DTRA) which estimated the veteran was exposed to 0.0 rem 
gamma of ionizing radiation during military service, no 
potential for neutron, and a 50 year committed dose 
equivalent to the rectum of 0.0 rem.  Dr. Mather cited the 
National Research Council (NRC) committee which concurred 
with the DTRA that the dose from both internal and external 
exposure was probably well below one rem.  Dr. Mather also 
cited a February 2003 Environmental Protection Agency (EPA) 
letter, also of record, that stated the annual federal legal 
limit of 5 rem per year for EPA employees was approximately 
five times the maximum radiation that the veteran was 
estimated to have received in service.

In a July 2004 follow-up letter, the DTRA concluded that 
"even the most exposed of the occupation troops in Japan 
from both internal and external exposure was probably well 
below 1 rem."  DTRA also cited the concurrence of the NRC 
and their May 2003 report on the DTRA's dose reconstruction 
program.  The DTRA stated the external and internal radiation 
dose of the veteran to the rectum resulting from the 
inhalation and ingestion of contaminants was a combined total 
rectum dose of 0.0339, including the contribution from an 
external gamma dose component.

A January 2005 letter from VA Compensation and Pension 
Service stated a medical opinion from the Under Secretary for 
Health was received that advised it was unlikely the 
veteran's rectal cancer resulted from his exposure to 
ionizing radiation in service.  The records reflected that 
the veteran was first exposed to ionizing radiation at age 24 
and his rectal cancer was diagnosed 33 years after his last 
exposure.

The letter stated that the Under Secretary noted that the 
veteran received a relatively low dose of ionizing radiation 
(an upper bound combined total rectum dose of less than one 
rem per the DTRA), explaining most effects of ionizing 
radiation had been observed only at doses of generally 20 
rads or more received over a brief time period.  The NOISH 
(National Institute of Occupational Safety and Health) IREP 
(Interactive Radio Epidemiological Program) computer software 
calculated a 99 percentile value for the probability of 
causation for the veteran's rectal cancer of 0.49 percent or 
0.55 percent, depending on whether the dose was entered as 
acute or chronic.  

The letter concluded that as a result of the opinion, and 
following review of the evidence in its entirety, that there 
was no reasonable possibility that the veteran's rectal 
cancer resulted from radiation exposure in service.

Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

The process for determining claims based on radiation 
exposure in service is described in Hardin v. West, 11 Vet. 
App. 74, 77 (1998) which states that service connection for a 
condition which is claimed to be attributable to ionizing 
radiation exposure during service may be established in one 
of three different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997).  

First, there are certain types of cancer which are 
presumptively service connected.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Carcinoma of the rectum is not a 
disease list at 38 U.S.C.A. § 1112(c) or 38 C.F.R. 
§ 3.309(d).

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994).  

Qualification under the presumptive provision of 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d) occurs when a veteran suffers 
from one of the listed cancers, and establishes participation 
in a "radiation risk activity" defined to include the 
occupation of Hiroshima or Nagasaki, Japan by United States 
forces during the period beginning on August 6, 1945 and 
ending on July 1, 1946.

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309, 
and it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses. 38 
C.F.R. § 3.311(a)(1). When dose estimates provided are 
reported as a range of doses to which a veteran may have been 
exposed, exposure at the highest level of the dose range 
reported will be presumed. 38 C.F.R.§ 3.311(a)(2).

In cases containing allegations of participation in 
atmospheric nuclear weapons test participation and Hiroshima 
and Nagasaki claims, if military records do not establish 
presence at or absence from a site at which exposure to 
radiation is claimed to have occurred, the veteran's presence 
at the site will be conceded. 38 C.F.R.§ 3.311(a)(4)(i). 
Neither the veteran nor his survivors may be required to 
produce evidence substantiating exposure if the information 
in the veteran's service records or other records maintained 
by the Department of Defense is consistent with the claim 
that the veteran was present where and when the claimed 
exposure occurred. 38 C.F.R. § 3.311(a)(4)(ii).

When it has been determined that a veteran has been exposed 
to ionizing radiation as the result of participation in the 
occupation of Hiroshima or Nagasaki, and he subsequently 
develops a radiogenic disease, the claim will be referred to 
the Under Secretary for Benefits (USB) for further 
consideration. The USB is to consider the claim with 
reference to specified factors and request an advisory 
medical opinion from the Under Secretary for Health.  If, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion. 38 C.F.R. § 3.311.

The list of radiogenic diseases found under 38 C.F.R. § 
3.311(b)(2) includes all cancers. Rectal cancer must become 
manifest 5 years or more after exposure. 38 C.F.R. § 
3.311(b)(5).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Analysis

Service medical records are negative for any complaints, 
treatment or diagnosis of rectal carcinoma.  Indeed, the 
veteran was not diagnosed with carcinoma of the rectum until 
many years after service and medical records do not link his 
carcinoma to an incident of service, including exposure to 
ionizing radiation.  Thus, direct service connection for the 
veteran's cause of death is not warranted.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303, 3.304 (2006).

Under the presumptive provisions of 38 C.F.R. § 3.309(d)(2), 
the record does not establish a basis for the grant of 
benefits.  Cancer of the rectum does not appear on the list 
of presumptive disabilities.  Primary liver cancer is listed, 
but the medical evidence shows the cancer of the rectum 
metastasized to the liver.  Therefore, service connection may 
not be granted on a presumptive basis under 38 C.F.R. 
§ 3.309(d).

The appellant has not presented any competent evidence that 
the veteran's rectal cancer is related to in-service ionizing 
radiation exposure. The Board notes that 38 C.F.R. § 3.311 
does not create a presumption for service connection.  
Rather, it merely provides special procedures for evidentiary 
development and adjudication of a claim.  Implicit in the 
regulation is the requirement for evidence of a medical nexus 
between the exposure to the ionizing radiation and the 
current disability.

Cancer of the rectum is listed among the disabilities under 
38 C.F.R. § 3.311. 38 C.F.R. § 3.311(b)(2)(xxi).  
Additionally, the veteran served in the vicinity of Nagasaki 
and Hiroshima during the applicable periods outlined the 
regulation.  38 C.F.R. § 3.311(b)(1)(I).  Hence, pursuant to 
38 C.F.R. § 3.311 this case involving a radiogenic disease 
was forwarded to VA Under Secretary of Benefits to determine 
whether the veteran's carcinoma of the rectum resulted from 
exposure to ionizing radiation.

A January 2005 letter from VA Compensation and Pension 
Service stated a medical opinion from the Under Secretary for 
Health was received who advised it was unlikely the veteran's 
rectal cancer resulted from his exposure to ionizing 
radiation in service.  The letter stated that the Under 
Secretary for Health noted that the veteran received a 
relatively low dose of ionizing radiation and concluded that 
as a result of the opinion, and following review of the 
evidence in its entirety, that there was no reasonable 
possibility that the veteran's rectal cancer resulted from 
radiation exposure in service.  Therefore, service connection 
is not warranted on a presumptive basis as a "radiogenic" 
disease under 38 C.F.R. § 3.311(b)(2).

The appellant contends that her husband's cancer was indeed 
the result of exposure to radiation while he was stationed in 
Japan.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
origins of a disability. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). Therefore, the appellant's statements 
addressing the origins of the cancer are not probative 
evidence as to the issue on appeal.
 
In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).



ORDER

Entitlement to service connection for cause of death as a 
result of exposure to ionizing radiation is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


